Fourth Court of Appeals
                                San Antonio, Texas
                                        June 1, 2016

                                    No. 04-16-00151-CR

                                     Steven ROBLES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1302
                        Honorable Mary D. Roman, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on June 1, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk